TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 6, 2016



                                      NO. 03-15-00304-CV


                                         T. H., Appellant

                                                 v.

                         Texas Department of Public Safety, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 13, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.